State Board of Public Accountancy — New Board — Members Appointment Title 59 O.S. 15.2 [59-15.2] (1968), requires the appointment of the Oklahoma State Board of Public Accountancy and the members of the former Oklahoma State Board of Certified Public Accountancy appointed pursuant to O.S.L. 1965, Chapter 188, Section 2, shall serve as the Board members under 59 O.S. 15.2 [59-15.2] (1968), pending the appointment of the new Board as provided in said Act.  The Attorney General has had under consideration your letter of May 7, 1968, in which you ask the following question: "We would appreciate your opinion as to whether this Section of the Act House Bill No. 1216, Section 2, 31st Legislature, 2nd Session requires the appointment of five new Certified Public Accountants to the Board or whether the present Board, which serves on staggered five-year terms, will continue to function." House Bill No. 1216, Section 2, 31st Legislature, 2nd Session, provides: "Section 2. Section 2, Chapter 188, O.S.L. 1965 (59 O.S. 15.2 [59-15.2] (1967)) is amended to read as follows: "Section 15.2. There is hereby created the Oklahoma State Board of Public Accountancy. It shall be composed of five (5) members, to be appointed by the Governor and confirmed by the Senate. A list of qualified persons shall be compiled and submitted to the Governor for his consideration by the Oklahoma Society of Certified Public Accountants from time to time as appointments of Board members are required to be made under this Act. The list of qualified persons submitted for the appointment of the initial Board shall contain the names of ten (10) qualified persons, and thereafter a list of three (3) names shall be submitted for each single appointment. . . Provided, that pending the appointment of the Board provided by this Act, the members of the Board created by the provisions of O.S.L. 1965, Chapter 188, Section 2, shall serve as Board members under this Act." It will be noted that Section 2, supra, provides that there is "hereby created the Oklahoma State Board of Public Accountancy." This is in effect a new Board which is the successor to the former Oklahoma State Board of Certified Public Accountancy. The new Board continues essentially the same responsibilities performed by the predecessor Board although the Board created in Section 2, supra, is given additional duties as well. Section 2, supra, also provides that pending the appointment of the Board of Public Accountancy, the members of the Board created by O.S.L. 1965, Chapter 188, Section 2, shall serve as Board members under the Act. Thus, the members of the Oklahoma State Board of Certified Public Accountancy created by O.S.L. 1965, Chapter 188, Section 2, serve as members of the Oklahoma State Board of Public Accountancy created in House Bill No. 1216, until their successors are appointed and qualified.  Therefore, it is the opinion of the Attorney General that House Bill No. 1216, 31st Legislature, 2nd Session, requires the appointment of the Oklahoma State Board of Public Accountancy and that the members of the former Oklahoma State Board of Certified Public Accountancy appointed pursuant to O.S.L. 1965, Chapter 188, Section 2, shall serve as the Board members under House Bill No. 1216 pending the appointment of the new Board as provided in said Act.  (Penn Lerblance)